DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on January 25, 2021.
Claims 3-4, 10-11, and 17-18 are cancelled. 
Claims 21-23 are added.
Claims 1-2, 5-9, 12-16, and 19-23 are pending.
Claims 1-2, 5-9, 12-16, and 19-23 are examined.
This Office Action is given Paper No. 20210302 for references purposes only.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 5-9, 12-16, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recite “the electronic message.” There is lack of antecedent basis for this term. Does this refer to “the message” or to “an electronic message”? For purposes of applying the prior art only, Examiner will interpret as “the message.”
Claims 21-23 recite “the likelihood.” This phrase is vague and indefinite because it is unclear whether this refers to the determined likelihood (i.e. the likelihood that the factor will induce the second set of customers), or to the modified likelihood (i.e. the likelihood modified using data that is independent of social media). For purposes of applying the prior art only, Examiner will interpret as “the modified likelihood.” 
Claims 21-23 recite “independently of social media data.” This phrase is vague and indefinite because it is unclear whether this refers to the social media data already recited in the independent claims, or to new social media data. For purposes of applying the prior art only, Examiner will interpret as “independently of the social media data.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 12-16, and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2015/0170175) in view of Zenor (US 2011/0314495). 

Claims 1, 8, 15
Zhang discloses:
define, by at least the processor, a data structure identifying a group comprising a first set (first group, see [0240]) and a second set (second group, see [0240]) of customers who satisfy a defined criterion (target characteristic of interest, see [0240]);
receive, by at least the processor, input that identifies a factor (e.g. average total spend, average ticket size, user spending below an offer dollar threshold, see 
generate, by at least the processor using a predictive model (predictive modeling, see [0301]), a predictive purchase probability by: 
determining a likelihood (effectiveness, likelihood, see [0241, 0301], figure 67A) that the factor will induce the second set of customers in the group to purchase the product based on empirical transactional data of the first set of customers (purchasing behavior of first group, see [0243]) stored in a database and collected as part of previous transactions (transaction data, past transactions, see [0242, 0246]) involving previous purchases of the product by the first set of customers;
automatically generating a message containing content of the promotional offer (offers, e.g. coupon, see [0021, 0251, 0304]) to remote devices (mobile device, see [0021]) associated with the identified portion of the second set of customers that is eligible for the promotional offer whenever at least a portion of the second set of customers as being eligible for a promotional offer has been identified;
control, by at least the processor using a network communication, transmission in real time of the electronic message including content of the promotional offer to remote devices (user dashboard, see [0234, 0249]) associated with the identified portion of the second set of customers that is eligible for the promotional offer so that each customer of the second set of customers has immediate access to the content of the promotional offer.
Zhang does not disclose:
Wherein… customers;
Generate… customers;
Identify… probability. 
Zenor teaches:
wherein the likelihood is further modified using data that is independent (e.g. typical purchases of the product, product’s substitutes, product’s complements, see [0047]) of social media data expressly defining relationships between the first and second set of customers;
generate, by at least the processor, a standardized purchase probability (opportunity metric, see [0028]) based on a difference (difference, see [0028]) between the likelihood (quantity of given product the household is expected to purchase, e.g. household A will purchase product X, see [0028, 0046-0048]) and an empirical purchase probability (quantity of product that was actually purchased, see [0028]), wherein the empirical purchase probability indicates which fraction of the previous transactions during a defined time period (one week, see [0048]) involve a purchase of the product by the first set of customers (segment N households, see [0048]); 
identify, by at least the processor, at least a portion (e.g. only show to half of the population, see [0052]) of the second set of customers as being eligible for a promotional offer (advertisement, see [0052]) related to the product based, at least in part, on the standardized purchase probability.
Zhang discloses determining a likelihood that a factor will induce a second set of customers to purchase a product, generating a message with a promotional offer, and transmitting the message. Zhang does not disclose the likelihood is further modified by independent data, generating a standardized purchase probability, and identifying a portion of the customers as eligible for the promotional offer. However, Zenor teaches these limitations. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the method and system for identifying a cohort of users based on past shopping behavior and other criteria of Zhang with the modification, standardized purchase probability, and identified customers of Zenor because 1) a need exists for a consumer comparison shopping method that obtains actual or predicted service usage data from the consumer and service provider in order to present the consumer with relevant alternative service offering options (see Zhang [0012]); and 2) a need exists for continually monitoring attitudes and preferences of consumers in order to predict demand (see Zenor [0003]). Modifying the likelihood with independent data and generating a standardized purchase probability will assist in closely identifying which customers are eligible for the promotional offer.

Claims 2, 9, 16
Furthermore, Zhang discloses:
wherein the transactional data comprises: time of purchase information, price information, product information or demographic information (demographics, see [0242]) about customers.


Furthermore, Zenor teaches:
a customer influence (net effectiveness metric, see [0063]) is estimated based on the standardized purchase probability (opportunity metric, see [0063]).

Claims 6, 13
Furthermore, Zenor teaches:
define a period of time (e.g. one week, see [0048]) when purchases occurred for determining a historical probability.

Claims 7, 14
Furthermore, Zenor teaches:
the predictive model is further a function of a historical probability of the product being purchased by the first set of customers in the group (expected weekly purchases by household, see [0067], Table 4) or by other customers excluded from the group.

Claim 20
Furthermore, Zenor teaches:
estimating a customer influence (net effectiveness metric, see [0063]) by calculating the customer influence exclusively on the transactional data (purchase data, see [0061]).


Furthermore, Zhang discloses:
modifying the likelihood with a customer influence (scoring process of the learned model, see [0304]) indicating an influence the first and second set of customers will have on each other in deciding to purchase the product, wherein the customer influence is estimated based solely on transactional data obtained as a result of the previous purchases of the product by the first set of customers (e.g. past expectant mothers went to the spa so soon-to-be moms may also frequent the spa, not matching family-friendly restaurant to a single/dating person, see [0255, 0263]), independently of social media data expressly defining relationships between the first and second set of customers in the group (e.g. millennials, see [0312]).

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a receiver connected to the processor that receives… product” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitation “a receiver connected to the processor that receives… product” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a receiver” coupled with functional language “that receives input that identifies a factor that influences a decision by the customers to purchase a product” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
I/O controller 630 (see specification [0013]). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621